Citation Nr: 1329724	
Decision Date: 09/17/13    Archive Date: 09/25/13

DOCKET NO.  11-24 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a psychiatric disorder, including anxiety.

2.  Entitlement to service connection for a psychiatric disorder, including anxiety, depression, and posttraumatic stress disorder (PTSD), to include as secondary to a service-connected right shoulder disability.

(The issues of entitlement to an initial rating higher than 30 percent for the right shoulder glenohumeral arthritis with recurrent dislocations and entitlement to a total disability rating based on individual unemployability (TDIU) are addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from September to November 1968.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) concluding there was new and material evidence and, therefore, reopening the Veteran's claim of entitlement to service connection for a psychiatric disorder, including anxiety.  In that same rating action, however, the RO ultimately denied the underlying claim for service connection for a psychiatric disorder, including for both anxiety and depression and on the premise the disorder was secondary to the service-connected right shoulder disability.  This appeal resultantly ensued.

Although the RO reopened the claim of entitlement to service connection for a psychiatric disorder, including anxiety, so, too, must the Board first determine whether there is the required new and material evidence to reopen this claim because this initial determination affects the Board jurisdiction to adjudicate the claim on its underlying merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  This, then, is the method of analysis of this claim.

The Veteran's original claim was characterized as solely for service connection for anxiety.  But in accordance with the holding of the United States Court of Appeals for Veterans Claims (Court/CAVC) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), this claim has been recharacterized to encompass all psychiatric disorders that have been diagnosed, so additionally including depression and what one clinician described as PTSD.

In support of this claim and the others mentioned that are also on appeal, the Veteran testified at a hearing at the RO in February 2013 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of that hearing is of record.

In this decision the Board, like the RO, is reopening this claim.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead is then remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.


FINDINGS OF FACT

1.  In an April 2006 rating action, the RO considered and denied the Veteran's original claim for service connection for a psychiatric disorder, including anxiety.

2.  In a September 2006 rating action, the RO continued to deny the claim for service connection for a psychiatric disorder, including anxiety.  He was provided notice of that decision and his appellate rights.  In November 2006, he submitted a notice of disagreement (NOD), and a statement of the case (SOC) accordingly was issued in April 2007, but he did not then in response also file a timely substantive appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of that original claim to the Board.


3.  In December 2009, he filed a petition to reopen this claim for service connection for a psychiatric disorder, including anxiety, and specifically alleged he had depression secondary to his service-connected right shoulder disability.

4.  Additional evidence received since the September 2006 rating action is not cumulative or redundant of the evidence considered when previously denying this claim and relates to an unestablished fact necessary to substantiate the merits of this claim and raises a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The September 2006 rating action, in which the RO continued to deny the Veteran's initial claim for service connection for a psychiatric disorder, including anxiety, is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2012).

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating claims for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).


And when, as here, there is a petition to reopen a previously denied, unappealed claim, this notice not only must apprise the Veteran of the type of evidence and information needed to substantiate his underlying claim of entitlement to service connection, and of his and VA's respective responsibilities in obtaining this supporting evidence, but also must apprise him of the specific reasons his claim was previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).

Here, though, since the Board is reopening the claim, there is no need to discuss whether there has been compliance with Kent in terms of notifying the Veteran of the evidence necessary to substantiate the element or elements of his claim that were found insufficient in the previous denials.  Kent, at 10-11.  This is because the Board is reopening the claim, regardless, so irrespective of any Kent concerns.

Moreover, since, after reopening the claim, the Board is then remanding it for further development before readjudicating it on its underlying merits, there is no need at this juncture to discuss whether there has been compliance with the other duty to notify and assist provisions of the VCAA.  This, instead, is better determined once the additional development of this claim is completed on remand.

II.  Governing Statutes, Regulations and Case Law

Service connection is granted for disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.


In interpreting sections 1110 and 1131 of the statute and section 3.303(a) of the regulations, the Federal Circuit Court held that a three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))).  

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard.  See Walker, supra, (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), such as the Veteran's diagnosed anxiety and depression, the only avenue for service connection on a direct basis is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).

Secondary service connection is granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Compensation is additionally payable when service-connected disability alternatively has aggravated a non-service- connected disorder.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by a service-connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen at § 3.310(b) and adds language requiring a baseline level of severity of the nonservice-connected disease or injury to in turn determine the extent of aggravation.

Medical evidence is generally, though not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

Lay evidence nonetheless can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

III.  New and Material Evidence to Reopen this Claim

The Veteran's original claim of entitlement to service connection for a psychiatric disorder, including anxiety, was denied by the RO in an April 2006 rating action.  When initially considering and denying this claim, the RO pointed out the Veteran's service treatment records (STRs) were unremarkable for any complaints or findings of a psychiatric disorder of any sort, so including anxiety.  In addition, the first indication of an anxiety disorder was not until 2005, which was more than 36 years after his discharge from service.  The RO also noted there was no evidence of record etiologically linking his anxiety disorder to his military service.

In another rating action later that same year, in September 2006, the RO continued to deny the claim for service connection for a psychiatric disorder, including anxiety.  The RO concluded there still was no evidence of record showing the Veteran had a psychiatric disorder, including anxiety, which was incurred in or aggravated by his military service.  He was provided notice of that decision and of his appellate rights.  In November 2006, he submitted an NOD, and an SOC was issued in April 2007, but he did not then also file a timely substantive appeal.  

Therefore, that September 2006 rating decision became final and binding based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2012).

Nevertheless, a claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  Because the September 2006 rating action was the last final and binding disallowance of this claim, the Board must consider all additional evidence since that decision in determining whether any of it is new and material allowing the Board, in turn, to reopen this claim and readjudicate it on its underlying merits, i.e., on a de novo basis.  Evans v. Brown, 9 Vet. App. 273 (1996) (indicating VA need only consider the evidence submitted or otherwise obtained since the last final and binding denial of the claim, irrespective of the specific basis of the denial, so regardless of whether the prior decision was on the underlying merits or, instead, a prior petition to reopen the claim).  If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

For petitions to reopen, as here, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and Material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of determining whether a claim should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This presumption only applies when making this determination of whether the evidence in question is new and material.  It does not apply when subsequently making a determination as to the ultimate credibility and weight of the evidence as it relates to the merits of the claim.  So, essentially, this presumption of credibility "dissolves" once the claim is reopened and decided on its underlying merits.  See also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  The Board also does not have to blindly accept as credible assertions of a claimant that are beyond his competence.

The evidence of record at the time of the September 2006 rating action consisted of the Veteran's STRs, a private hospital summary dated in December 1971, a VA Hospital Summary dated in May 1977, records from the Social Security Administration (SSA), which included a Disability Determination and Transmittal Report, dated in April 2003, a lay statement from the Veteran's brother, dated in July 2005, a lay statement from the Veteran, dated in September 2005, and VA Medical Center (VAMC) outpatient treatment records, dated from August 2005 to April 2006.

The Veteran's STRs as mentioned are unremarkable for any complaints or findings of any psychiatric disorder, including an anxiety disorder and/or depression.  After a Medical Board determined he was unfit for further duty because of his right shoulder disability, he was discharged in November 1968.

The private hospital summary shows he was hospitalized in December 1971 for alcoholism.

The VA Hospital Summary shows he was hospitalized for six days in May 1977 for detoxification.  Alcoholism again was diagnosed.

In June 2005, the RO received records from the SSA, which included a Disability Determination and Transmittal Report, dated in April 2003.  The SSA Disability Determination and Transmittal Report shows he was awarded Social Security disability benefits for chronic pulmonary insufficiency (COPD) (primary diagnosis) and affective or mood disorders (secondary diagnosis).  

The SSA records included private treatment records showing that in October 2002 he had undergone a mental status evaluation.  During that evaluation he gave a history of depression and alcohol abuse.  He stated that he had not worked in over a year.  The diagnoses were:  (Axis I) major depressive disorder, recurrent, without psychotic; panic disorder with agoraphobia; alcohol abuse, (Axis IV) economic problems; educational problems; occupational problems; other psychosocial problems, social environmental problems; and primary support problems, and (Axis V) Global Assessment of Functioning (GAF) score of 40.

Still additional private treatment records show that in December 2002 the Veteran received individual therapy.  The examiner stated the Veteran had continued anxiety because he was caring for his girlfriend who had chronic lung disease.

In a lay statement, dated in July 2005, the Veteran's brother stated that after the Veteran was discharged from the military, his mental health was "very poor."  The brother indicated that, on more than one occasion, he had to take the Veteran to a mental health facility for treatment.  

In a lay statement from the Veteran, dated in September 2005, the Veteran stated that during service he was anxious and had chest pain.  He indicated that when he tried to tell his drill instructor, the instructor would laugh and yell at him or hit him upside his head.  According to the Veteran, after he was discharged because of his right shoulder disability, his nerves got even worse and he started using alcohol to calm his nerves.  He said he continued to have psychiatric problems and that he then currently had a psychiatric disorder that was related to his period of service.

The VAMC outpatient treatment records show that in August 2005 the Veteran was diagnosed with PTSD.  The PTSD diagnosis was based on the self-recounted history he had provided.  He stated that he had a 37-year history of intense anxiety, daily panic attacks, and depression.  He indicated that he had nightmares every night about fields of dead bodies and saw himself being hurt and killed.  According to him, he had experienced those problems since leaving the military.  

Traumatic events included physical abuse as a child, witnessing either a killing or a beating daily when he worked with a carnival, and being beaten in the head by his commanding officer during boot camp with a gun because he was slow.

The additional evidence received since that September 2006 rating action consists of a private medical statement from Dr. D.I.C., dated in August 2009, a lay statement from the Veteran, dated in February 2010, a VA examination report, dated in May 2010, and the transcript of the Veteran's hearing testimony.

In an intervening April 2007 rating action, the RO granted service connection for right shoulder glenohumeral arthritis with recurrent dislocations.

In a private medical statement, dated in August 2009, Dr. D.I.C. indicated he had been the Veteran's primary care physician since 2004.  According to Dr. C., due to the Veteran's pain in his right shoulder, he had been unable to work.  The Veteran reported that he had been feeling quite depressed lately and had sleep difficulties and decreased appetite.  Dr. C. opined that the Veteran was clearly depressed due to the fact that he could not work secondary to his service-connected right shoulder disability.  

In a lay statement, dated in February 2010, the Veteran stated that due to his right shoulder disability he was unable to work - which in turn had caused him to experience anxiety and depression.  According to him, he could no longer do the things he used to enjoy.

In May 2010 he had a VA psychiatric examination.  He said that he was depressed all of the time.  According to him, his depression dated back to the 1970s or 1980s, but had gotten worse since he was laid off in 2001.  He indicated that he had worked at the Salvation Army for 15 years but had to stop working in 2001 due to his right shoulder disability.  On objective mental status evaluation, his mood was depressed.  The Axis I diagnosis was depressive disorder, not otherwise specified.  

The examiner stated that, although the Veteran had reported that his depression had worsened since he stopped working in 2001, a review of his VAMC outpatient treatment records showed that, when he was evaluated in 2005, so since, he did not report that his depression had worsened secondary to any shoulder problems.  Thus, the etiology of his depression was unclear.

In February 2013 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  He stated that he had experienced depression and anxiety since his military service.  But he added that, as long as he was working, he could "deal with it a little bit better."  He indicated that in 2001, when he stopped working at the Salvation Army due to his service-connected right shoulder disability, his psychiatric symptoms worsened.

The Board has reviewed this evidence received since the September 2006 rating action and has determined that the August 2009 private medical statement from Dr. C. and the February 2010 lay statement from the Veteran are new and material.  Since the September 2006 rating action, the Veteran has been granted service connection for his right shoulder disability.  In addition, he has made a new contention that due to his service-connected right shoulder disability, he had to stop working which caused him to experience depression and anxiety.  In the alternative, he maintains that his right shoulder disability has aggravated his depression and anxiety.  In support of his contention, he has submitted a private medical statement from Dr. C., wherein Dr. C. opined that the Veteran was depressed due to the fact that he could not work secondary to his service-connected right shoulder disability.  At the time of the September 2006 rating action, the Veteran had not made such allegations.  The Board has determined that such evidence is new and relates to an unestablished fact necessary to substantiate the merits of the claim for service connection for a psychiatric disorder, including anxiety, and raises a reasonable possibility of substantiating the claim.


The Court has held that the post-VCAA version of 38 C.F.R. § 3.156(a) created a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id., at 120.  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) does not require that a claimant submit a medical opinion to reopen a claim, although, explained, one has been submitted in this instance.  Rather, if there is newly submitted evidence of current disability that, in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.

Therefore, the Board finds there is new and material evidence to reopen the claim for service connection for a psychiatric disorder, including anxiety.  38 C.F.R. § 3.156.  The Board's decision is strictly limited to the reopening of this claim and does not address the underlying merits of this claim.


ORDER

There is new and material evidence to reopen the claim of entitlement to service connection for a psychiatric disorder, including anxiety, so to this extent the appeal is granted.


REMAND

Since the claim has been reopened, it must be readjudicated on a de novo basis, which the RO already has done but continued to deny the claim.  The Board, however, finds that further development of the claim would be helpful before making this ultimate determination.

The evidence already discussed shows the Veteran has current diagnoses of depression and anxiety, also PTSD.  There are questions concerning the PSTD diagnosis and its purported relationship with his military service when considering that it apparently relied on inaccurate information.  But regarding his additionally claimed anxiety and depression, he maintains that because of his service-connected right shoulder disability he had to stop working in 2001 or thereabouts, which in turn caused or certainly exacerbated his depression and anxiety.  

In the May 2010 VA examination report, the examiner stated that the etiology of the Veteran's depression was unclear.  Thus, he did not address the pertinent question of whether the Veteran had a psychiatric disorder, including especially anxiety and depression, which was either caused or aggravated by his service-connected right shoulder disability.  But in support of this notion, the Veteran also has submitted a private medical statement from Dr. C. affirming the Veteran was depressed since he could not work secondary to his service-connected right shoulder disability.  There equally has been occasion since he last worked, however, when he did not cite or otherwise reference his right shoulder disability as the source of any depression or anxiety.

The Board therefore finds that additional medical comment is needed to address the question of whether secondary service connection is warranted.


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Schedule a VA psychiatric evaluation to first ascertain all present mental disorders (e.g., depression, anxiety, PTSD, etc.).  To facilitate making this threshold preliminary determination, the claims folders must be made available to the examiner for review of the relevant history.  The examiner must specifically review the August 2009 private medical statement from Dr. D.I.C., wherein Dr. C. stated that due to the Veteran's pain in his right shoulder, he had been unable to work.  According to the Veteran, he had been feeling quite depressed lately and had experienced difficulty sleeping and decreased appetite.  Dr. C. opined that the Veteran was clearly depressed due to the fact that he could not work secondary to his service-connected right shoulder disability.

So please also comment on this notion of whether the Veteran's service-connected right shoulder disability has either caused or alternatively is aggravating any existing psychiatric disorder like depression, anxiety, etc.

Two opinions are required for secondary service connection claims:

1.  Is the claimed disorder "caused by" or "due to" the service-connected disability? AND

2.  Is the claimed disorder "aggravated by" the 
service-connected disability (Allen Aggravation)?


Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service connection condition (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen, 7 Vet. App. at 448; 38 C.F.R. § 3.310(b).

The examiner therefore must be certain to comment on both posited possibilities.

All necessary diagnostic testing and evaluation should be accomplished. 

To reiterate, the VA examiner is especially asked to consider and comment on the August 2009 private medical statement from Dr. D.I.C. in terms of whether the VA examiner agrees or disagrees with this doctor's opinion that the Veteran was clearly depressed due to the fact that he could not work because of his 
service-connected right shoulder disability.

The examiner is also advised that aggravation is defined for legal purposes as a chronic (i.e., permanent) worsening of the underlying condition beyond its natural progression rather than a mere temporary or intermittent flare-up of symptoms.

If there has been aggravation, the VA examiner should if possible try and quantify the extent of it in relation the amount of disability the Veteran had before it occurred.

It therefore is most essential the examiner discuss the underlying reasoning or rationale of the opinion, if necessary citing to specific evidence in the file supporting conclusions.

2.  After completion of the above and any other development deemed necessary, readjudicate this claim of entitlement to service connection for a psychiatric disorder, considering all psychiatric diagnoses (depression, anxiety, PTSD, etc.) since the filing of this claim.  If this claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


